Citation Nr: 1226443	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinus bradycardia.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1987 to June 2007. 

The Board remanded the claim in April 2011.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, additional development is necessary for the claim of entitlement to service connection for sinus bradycardia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of entitlement to service connection for allergic rhinitis, when the Board last reviewed the case, it noted that another VA examination was necessary because it was not clear whether the Veteran had a current diagnosis of allergic rhinitis, and if so, whether any diagnosed allergic rhinitis was related to service.        

In July 2011, the VA examiner who performed the April 2008 VA examination reviewed the Veteran's claims file and diagnosed allergic rhinitis based upon the examination findings in the April 2008 VA examination report, as well as the July 2011 VA examination.  The examiner opined that it was less likely than not that the Veteran's current allergic rhinitis was related service disease because his service treatment records failed to show evidence of treatment for chronic allergic rhinitis while on active duty (emphasis added).  

The Board finds that opinion inadequate because although the examiner stated in his report that he had reviewed the claims file, he did not make any reference to documented treatment in service.  A June 2007 in-service VA clinic record demonstrates the Veteran reported experiencing sinus problems for two weeks.  This record also reflects a diagnosis of acute sinusitis and indicates that the Veteran was seen in May 2007, also during service, and diagnosed with sinusitis.  Further, the examiner failed to discuss the May 2007 private record which shows the Veteran was diagnosed with acute sinusitis and provided medication for the condition during service.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Thus, a new medical examination and opinion are necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the issue of entitlement to service connection for sinus bradycardia, additional pertinent evidence was added to the claims folder following issuance of the April 2012 supplemental statement of the case.  The Veteran did not waive initial consideration by the RO of these records.  Therefore, on remand, the additional evidence must be considered by the RO. 38 C.F.R. §§  19.37, 20.1304 (2011). 

The additional evidence includes a June 2007 private treatment report showing that the Veteran was diagnosed with dizziness/vertigo that could be caused by many different things, to include heart problems.  The Veteran was diagnosed with sinus bradycardia during an April 2008 VA examination; however, the examiner reported that there was no diagnostic evidence of "significant" cardiac disease.  That examination is inadequate because it is unclear whether the examiner meant to suggest that there was "some" cardiac disease.  Further, the examiner failed to provide an opinion addressing whether the Veteran's diagnosis was related to his service.         

Given the inadequate April 2008 examination and the June 2007 record that raised the question of whether heart problems were the cause of the dizziness, a new medical examination is necessary to make a determination in this case; specifically, the examination should be conducted to clarify the current nature and likely etiology of any current heart disability that the Veteran may have and whether it is related to his service.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for allergic rhinitis or any cardiac complaints since service.  After securing the necessary release, the RO should obtain these records.

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination(s) in order to determine the current nature and likely etiology of the Veteran's allergic rhinitis condition, as well as any heart condition which may be present, to include sinus bradycardia.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Does the evidence of record show that the Veteran currently has a cardiac condition, to include sinus bradycardia?  

(b)  If the answer to (a) is yes, is it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed cardiac condition had its onset in service or is related to any in-service disease or injury? 

In answering question (b), the examiner must comment on the June 2007 private treatment record which notes the Veteran was diagnosed with vertigo that could be caused by many different things, to include heart problems and the clinical significance of the April 2008 diagnosis of sinus bradycardia.    

(c)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's current allergic rhinitis condition had its onset in service or is related to any in-service disease or injury?  

In answering question (c), the examiner must comment on the May and June 2007 in-service diagnoses of acute sinusitis.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case which includes consideration of the evidence associated with the record after April 2012, including a private medical record dated in June 2007 and a statement from the Veteran and any evidence associated with the record in connection with the current remand and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


